Name: Commission Regulation (EEC) No 1675/81 of 24 June 1981 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168 / 14 Official Journal of the European Communities 25. 6 . 81 COMMISSION REGULATION (EEC) No 1675/81 of 24 June 1981 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables (b) the 'Crystalli (Beurre Napoleon, Tsakoniko) variety is removed from the fifth box and added to the fourth box after the 'Packham's Triumph' variety ; (c) the following varieties given in the 'List of varie ­ ties of large dessert pears' are removed :  in the fourth indent : 'Beurre Hardy (Butirra Hardy, Gellerts)', and  in the last indent : 'Crystalli '. 2. In Annex VII 'APPLES'  'variety' conversion factor, (a) the 'Cardinal' variety is added to the third box after the 'Mantet' variety ; (b) the 'Bramley's Seedling' variety is removed from the tenth box and added to the seventh box after the 'Delicious Pilafa' variety ; (c) in the sixth box of the second column 'Conver ­ sion factor', the two indents '  up to February inclusive : 1-2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (!), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1203/73 (3 ), as last amended by Regulation (EEC) No 2032/80 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegetables ; Whereas it is necessary to revise the conversion factors for pears of the Packham's Triumph (Williams d'automne) and Crystalli varieties and for apples of the Cardinal , Bramley's Seedling and Cox's orange pippin varieties as a result of the trend in prices on community representative markets in recent seasons ; Whereas, moreover, now that more precise data are available on certain varieties of pears, the varieties Beurre Hardy and Crystalli should be removed from the list of large dessert pear varieties given in Annex V of Regulation (EEC) No 1203/73 ; Whereas the amounts in respect of packaging costs given in Annex X to the said Regulation should be adapted and expressed in ECU ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables,  from March : 1-0 are replaced by : '  up to April inclusive : 1 -2  May : 1 -0 . 3 . The amounts specified in Annex X 'Amount referred to in Article 2' are replaced by the following : HAS ADOPTED THIS REGULATION : Article 1 ECU 3-0 ECU 4-3 ECU 6 9 ECU 3-9 ECU 3-4 ECU 4-7 ECU 3-4 ECU 5-8 ECU 4-4 Cauliflowers Tomatoes Peaches Lemons Pears Table grapes Apples Mandarins Oranges The Annexes to Regulation (EEC) No 1203/73 are hereby amended as follows : 1 . In Annex V 'PEARS'  'variety' conversion factor, (a) the 'Packham's Triumph' (Williams d'automne) variety is added in the fourth box after the 'Condoula' variety ; Article 2( i ) OJ No L 118 , 20 . 5 . 1972, p . 1 . (2 ) OJ No L 118 , 30 . 4 . 1981 , p . 1 . 0 OJ No L 123, 10 . 5. 1973, p . 1 . ') OJ No L 198 , 31 . 7 . 1980 , p . 25 . This Regulation shall enter into force on 1 July 1981 . 25 . 6 . 81 No L 168/ 15Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1981 . For the Commission The President Gaston THORN